Case 9:18-cv-81004-RLR Document 30 Entered on FLSD Docket 12/20/2018 Page 1 of 3



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

  MELANIE DAVIS, on behalf of herself and             Civil Case No.: 18-cv-81004
  all others similarly situated,

                         Plaintiff,                   Judge: Hon. Robin L. Rosenberg
  v.                                                  Magistrate Judge: Hon. Bruce E. Reinhart

  POST UNIVERSITY, INC.,

                         Defendant.

       CONSENT MOTION FOR LEAVE TO AMEND COMPLAINT AND TO EXTEND
         DEFENDANT’S TIME TO RESPOND TO FIRST AMENDED COMPLAINT

        Pursuant to Federal Rule of Civil Procedure 15, Plaintiff respectfully asks that the Court allow

 Plaintiff to file the attached First Amended Class Action Complaint. Defendants do not object to the

 filing of this First Amended Complaint, but do not admit to the validity of the claims therein and

 reserve all defenses thereto.

        “[L]eave to amend shall be freely granted” except in situations where there is “undue delay,

 undue prejudice to defendants” or the amendment is futile. Maynard v. Bd. of Regents of Div. of Univ.

 of Fla. Dep’t of Educ. ex rel. Univ. of S. Fla., 342 F.3d 1281, 1287 (11th Cir. 2003). Here, there is no

 undue delay, because Plaintiff’s amendment is made at the express invitation of the court on

 December 12 and with Defendant’s consent. Defendant also does not oppose the request, so there is

 no prejudice. The complaint is not futile because it simply fleshes out the allegations based on

 information learned in discovery and to address alleged deficiencies in the complaint discussed at the

 hearing on December 12, 2018.

        In addition, due to the holidays, the parties request that Defendant be given until January 11,

 2019 to respond to the amended complaint.
Case 9:18-cv-81004-RLR Document 30 Entered on FLSD Docket 12/20/2018 Page 2 of 3



  Dated: December 20, 2018             s/ Bradford R. Sohn_________
                                       Bradford R. Sohn
                                       Fla. Bar. No. 98788
                                       THE BRAD SOHN LAW FIRM PLLC
                                       2600 South Douglas Rd, Suite 1007
                                       Coral Gables, Florida 33134
                                       Tel: 786.708.9750
                                       Fax: 305.397.0650
                                       brad@sohn.com

                                       s/ Jeremy M. Glapion_________
                                       Jeremy M. Glapion
                                       THE GLAPION LAW FIRM, LLC
                                       1704 Maxwell Drive
                                       Wall, New Jersey 07719
                                       Tel: 732.455.9737
                                       Fax: 732.709.5150
                                       jmg@glapionlaw.com
                                       (Pro Hac Vice)
Case 9:18-cv-81004-RLR Document 30 Entered on FLSD Docket 12/20/2018 Page 3 of 3



                                   CERTIFICATE OF SERVICE

          I hereby certify that on December 20, 2018, I filed the foregoing Motion through the Court’s
  electronic filing system and thereby served all filing users, including Defendant’s counsel of record.


  Dated: December 20, 2018                          s/ Bradford R. Sohn_________
                                                    Bradford R. Sohn
                                                    Fla. Bar. No. 98788
                                                    THE BRAD SOHN LAW FIRM PLLC
                                                    2600 South Douglas Rd, Suite 1007
                                                    Coral Gables, Florida 33134
                                                    Tel: 786.708.9750
                                                    Fax: 305.397.0650
                                                    brad@sohn.com

                                                    s/ Jeremy M. Glapion_________
                                                    Jeremy M. Glapion
                                                    THE GLAPION LAW FIRM, LLC
                                                    1704 Maxwell Drive
                                                    Wall, New Jersey 07719
                                                    Tel: 732.455.9737
                                                    Fax: 732.709.5150
                                                    jmg@glapionlaw.com
                                                    (Pro Hac Vice)
